Exhibit 10.2

FOURTH REAFFIRMATION AGREEMENT dated as of May 25, 2017 (this “Reaffirmation
Agreement”), among NEWMONT USA LIMITED (the “Reaffirming Party”) and JPMORGAN
CHASE BANK, N.A., as the Administrative Agent (in such capacity, the
“Administrative Agent”).

WHEREAS, Newmont Mining Corporation (the “Company”), the Lenders party thereto
and the Administrative Agent are entering into the Amendment and Restatement
Agreement dated as of the date hereof (the “Amendment and Restatement
Agreement”) amending and restating the Credit Agreement dated as of May 20, 2011
(as amended by the First Amendment dated as of May 15, 2012, the Second
Amendment dated as of March 31, 2014 and the Third Amendment dated as of
March 3, 2015, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Lenders party thereto and the Administrative Agent;

WHEREAS, the Reaffirming Party and the Administrative Agent are party to the
Guarantee Agreement dated as of May 20, 2011 (as affirmed by the Reaffirmation
Agreement dated as of May 15, 2012, the Second Reaffirmation Agreement dated as
of March 31, 2014 and the Third Reaffirmation Agreement dated as of March 3,
2015, and as further amended, restated, supplemented or otherwise modified from
time to time, the “Guarantee Agreement”);

WHEREAS, the parties hereto intend that, after giving effect to the Amendment
and Restatement Agreement, (a) the Obligations will continue to be in effect
under the Credit Agreement, on the terms set forth therein, and (b) the
Guarantee Agreement will continue to support and otherwise benefit the
Obligations;

WHEREAS, the Reaffirming Party expects to realize substantial direct and
indirect benefits as a result of the Amendment and Restatement Agreement
becoming effective and the consummation of the transactions contemplated
thereby;

WHEREAS, the execution and delivery of this Reaffirmation Agreement is a
condition precedent to the effectiveness of the Amendment and Restatement
Agreement and the consummation of the transactions contemplated thereby; and

WHEREAS, capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Credit Agreement or the Amendment and
Restatement Agreement, as applicable.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

Reaffirmation

SECTION 1.01. Reaffirmation. The Reaffirming Party hereby acknowledges its
receipt of a copy of the Amendment and Restatement Agreement and consents to the
terms and conditions of the Amendment and Restatement Agreement and the
transactions contemplated thereby. The Reaffirming Party hereby (i) affirms and
confirms its guarantee and other commitments and obligations under the Guarantee
Agreement and (ii) confirms that the guarantee and other commitments and
obligations under the Guarantee Agreement shall continue to be in full force and
effect and shall continue to accrue to the benefit of the Lenders
notwithstanding the effectiveness of the Amendment and Restatement Agreement.

SECTION 1.02. Credit Agreement as Amended. On and after the date on which the
Amendment and Restatement Agreement becomes effective in accordance with its
terms, each reference to the “Credit Agreement” (and to any terms defined in the
“Credit Agreement”) in any Loan Document shall be deemed a reference to the
Credit Agreement (or such terms as defined in the Credit Agreement, as
applicable), in each case as amended and restated by the Amendment and
Restatement Agreement.

ARTICLE II

Representations and Warranties

The Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Reaffirmation Agreement,
as follows:

SECTION 2.01. Organization; Powers. The Reaffirming Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry out its business as
now conducted and, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 2.02. Authorization; Enforceability. The Reaffirmation Agreement and the
transactions contemplated hereby are within the Reaffirming Party’s corporate
powers and have been duly authorized by all necessary corporate, and, if
required, stockholder action. This Reaffirmation Agreement has been duly
executed and delivered by the Reaffirming Party and constitutes a legal, valid
and binding obligation of the Reaffirming Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

2



--------------------------------------------------------------------------------

ARTICLE III

Miscellaneous

SECTION 3.01. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to the Reaffirming Party shall be given to
it in care of the Company as provided in Section 9.01 of the Credit Agreement.

SECTION 3.02. Expenses. The Reaffirming Party acknowledges and agrees that the
Administrative Agent shall be entitled to reimbursement of its expenses as
provided in Section 10 of the Amendment and Restatement Agreement and in
Section 9.03 of the Credit Agreement.

SECTION 3.03. Loan Document. This Reaffirmation Agreement is a “Loan Document”
executed pursuant to the Amendment and Restatement Agreement and the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof.

SECTION 3.04. Successors and Assigns. Whenever in this Reaffirmation Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Reaffirming Party or the
Administrative Agent that are contained in this Reaffirmation Agreement shall
bind and inure to the benefit of their respective successors and assigns.

SECTION 3.05. Counterparts. This Reaffirmation Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective
when a counterpart hereof executed on behalf of the Reaffirming Party shall have
been delivered to the Administrative Agent and a counterpart hereof shall have
been executed on behalf of the Administrative Agent. Delivery of an executed
signature page to this Reaffirmation Agreement by facsimile transmission or
other electronic means shall be as effective as delivery of a manually signed
counterpart of this Reaffirmation Agreement.

SECTION 3.06. No Novation. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Credit
Agreement or any other Loan Document, which shall remain in full force and
effect except as modified by the Amendment and Restatement Agreement.

SECTION 3.07. Governing Law; Waiver of Jury Trial. (a) This Reaffirmation
Agreement shall be construed in accordance with and governed by the laws of the
State of New York.

(b) Each party hereto hereby agrees as set forth in Sections 12 and 16 of the
Guarantee Agreement as if each such Section were set forth in full herein.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Reaffirming Party and the Administrative Agent have
caused this Reaffirmation Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.

 

NEWMONT USA LIMITED,     by  

/s/ Joshua P. Hallenbeck

  Name:   Joshua P. Hallenbeck   Title:   Vice President, Finance and Treasurer

 

[Signature Page to Fourth Reaffirmation Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent,     by  

/s/ James Shender

  Name:   James Shender   Title:   Vice President

 

[Signature Page to Fourth Reaffirmation Agreement]